Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record teach a method and system that can backup primary data based on network path information associated with a client computing device. When the primary data becomes corrupted or unavailable, a previously backed up copy of the primary data may be used as the primary data to achieve instant application recovery. When a portion of the primary data is requested by a user or an application, the system may identify a corresponding portion in the backed up copy of the primary data and provide the identified portion to the user or the application in a manner transparent to the user of the application. Kilaru et al., (U.S. Patent application publication number 2017/0242871) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, a system, and a non-transitory computer readable medium that comprises a monitor that tracks an elapsed time since an initiation of the restore operation, determines that the elapsed time matches one selected from a group consisting of a threshold restoration duration and a threshold restoration duration interval, and based on the first determination, generates a first restoration status message, and transmits the first restoration status message to a remote device. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of storage systems.

U.S. Patent Appl. Pub. # 2008/0178185, Okada et al., relates to a control apparatus  for determining the priority of each of a plurality of applications that use data in different logical volumes constituting a volume group, and a restoration instruction unit for issuing a restoration instruction to a storage system to execute restoration on the plurality of logical volumes constituting the volume group in sequence from a logical volume used by an application.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance"
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114